DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
In the preliminary amendment dated 21 October 2019, the following has occurred: Claims 1-20 have been canceled; Claims 21-40 have been added.
Claims 21-40 are pending.

Status of the Application
Claims 21-40 have been examined in this application.  This communication is the first action on the merits.

Claim Objections
Claims 22, 30, and 38 are objected to because of the following informalities:  line 3 of each of claims 22, 30, and 38 contains an inappropriate use of a period.  The proper format for each claim is to begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations (See MPEP 608.01(m)).  Appropriate correction is required.

	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,521,429. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application are obvious over the narrower claims of the patent.  	


Allowable Subject Matter
Claims 26 and 34 would be allowable if written to include all of the limitations of the base claim and any intervening claims and upon filing of Terminal Disclaimer to overcome the Double Patenting rejection set forth above. 
Claims 26 and 34 are free of prior art for the same reasons as articulated in the Notice of Allowance, mailed 28 August 2019 in 14/921,110.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-31, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gadre (Pub. No. 2016/0035061) in view of Adeyoola et al (Pub. No. 2016/0275600).
Regarding claim 21, Gadre computer-implemented method for creating realistic avatars based on estimated physical measurements of a body of a user, the method comprising:
accessing a database storing a plurality of data items (See [0057], [0084], [0205], [0207]), wherein each data item is associated with at least one graphical element representing a human body with individual magnitudes corresponding to individual dimensions of a plurality of dimensions (See [0155], Fig 14, [0159], [0160], Fig 15);
causing a set of data items of the plurality of data items to be presented to the user via a user interface that is presented on a display of a device associated with the user (See [0155], Fig 14, [0159], [0160], Fig 15), wherein individual data items in the set of data items are associated with at the least one graphical element representing the human body with individual magnitudes corresponding to individual dimensions of the plurality of dimensions (See [0155], Fig 14, [0159], [0160], Fig 15);
receiving data from the device (See [0155], Fig 14, [0159], [0160], Fig 15), the data indicating a user selection of an individual data item from the individual data items (See [0155], Fig 14, [0159], [0160], Fig 15), the individual data item being associated with a individual magnitude of the individual magnitudes associated with a particular dimension of the plurality of dimensions (See [0155], Fig 14, [0159], [0160], Fig 15); and
estimating physical measurements associated with the user based on individual magnitudes corresponding to the respective individual dimension of the plurality of dimensions; (See [0132], [0137], [0143], [0205], [0206]) 
Gadre discloses presenting an interface with templates to enter values, i.e., magnitudes, but does not describe sending additional data items based at least in part on sending the first data to refine the process.  However, Adeyoola teaches an iterative process by which additional values may be inputted into the model to further constrain the model:	
performing the following for a plurality of iterations (See [0670]-[0679], various ways to input data which additional values may be inputted in to further constrain the model):
causing a set of data items of the plurality of data items to be presented to the user via a user interface that is presented on a display of a device associated with the user (See [0679], improve body modelling by providing more input into the model, [0677], presentation of plurality of body shapes for selection based on , wherein individual data items in the set of data items are associated with at the least one graphical element representing the human body with individual magnitudes corresponding to individual dimensions of the plurality of dimensions (See [0679], improve body modelling by providing more input into the model, [0677], presentation of plurality of body shapes for selection based on most likely body shapes from previously input data used in probabilistic model, also see [0675], [0676], also see remaining paragraphs from [0670]-[0679], to describe various ways to input data which additional values may be inputted in to further constrain the model);
receiving data from the device (See [0679], improve body modelling by providing more input into the model, [0677], presentation of plurality of body shapes for selection based on most likely body shapes from previously input data used in probabilistic model, also see [0675], [0676], also see remaining paragraphs from [0670]-[0679], to describe various ways to input data which additional values may be inputted in to further constrain the model), the data indicating a user selection of an individual data item from the individual data items (See [0679], improve body modelling by providing more input into the model, [0677], presentation of plurality of body shapes for selection based on most likely body shapes from previously input data used in probabilistic model, also see [0675], [0676], also see remaining paragraphs from [0670]-[0679], to , the individual data item being associated with a individual magnitude of the individual magnitudes associated with a particular dimension of the plurality of dimensions (See [0679, also see remaining paragraphs from [0670]-[0679], to describe various ways to input data which additional values may be inputted in to further constrain the model);
determining a subsequent set of data items of the plurality of data items to be presented to the user via the user interface based on the user selection of the individual data item (See [0677], plurality of body shapes based on most likely body shapes from previously input data used in probabilistic model, [0675], [0676], also see remaining paragraphs from [0670]-[0679], to describe various ways to input data which additional values may be inputted in to further constrain the model), wherein individual data items in the subsequent set of data items are associated with the at least one graphical element representing the human body with a different individual magnitudes corresponding to a respective individual dimension of the plurality of dimensions (See [0679], improve body modelling by providing more input into the model, [0677], presentation of plurality of body shapes for selection based on most likely body shapes from previously input data used in probabilistic model, also see [0675], [0676], also see remaining paragraphs from [0670]-[0679], to describe various ways to input data which additional values may be inputted in to further constrain the model);
estimating physical measurements associated with the user based on the different individual magnitudes corresponding to the respective individual  (See [0679], improve body modelling by providing more input into the model, [0677], presentation of plurality of body shapes for selection based on most likely body shapes from previously input data used in probabilistic model, also see [0675], [0676], also see remaining paragraphs from [0670]-[0679], to describe various ways to input data which additional values may be inputted in to further constrain the model) and
generating an avatar for the user based on the estimated physical measurements associated with the user (See [0673], height. [0952], male vs female models, [0677], presentation of plurality of body shapes for selection based on most likely body shapes from previously input data used in probabilistic model, also see remaining paragraphs from [0670]-[0679], to describe various ways to input data which additional values may be inputted in to further constrain the model), wherein the avatar is utilized for realistic depictions of how the user appears by one or more of computer games and computer applications (See [0640]-[0642], [0693]-[0703], visualize garments with a computer application).
Adeyoola teaches methods and systems for generating virtual body models which includes inputting additional values into the model with the motivation of improving the body modelling and further constraining the model (See Adeyoola, [0679]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to estimating physical-space measurements of Gadre so as to have included inputting additional values into the model, in accordance with the teaching of Adeyoola, in order to improve the body modelling and further constraining the model (See Adeyoola, [0679]).

Regarding claims 29 and 37, Gadre in view of Adeyoola teaches the limitations of claim 21.  Claims 29 and 37 recites the same, or similar limitations as claim 21.  The discussion above with respect to claim 21 is equally applicable to claims 29 and 37.  Claim 29 is recited as a system which performs the method of claim 21.  Claim 37 is recited as one or more computer storage mediate storing instructions which, when executed by a computer, performs the method of claim 21.  The only differences are the use of data storage storing instructions and a processor configured to executed instructions which is also taught by Gadre (See [0042], [0243]-[0245]) and displaying the information on a device (See Gadre, [0205], [0206]).  Accordingly, claims 29 and 37 
Regarding claims 29 and 37, Gadre in view of Adeyoola teaches the limitations of claim 21.  Claims 29 and 37 recites the same, or similar limitations as claim 21.  The discussion above with respect to claim 21 is equally applicable to claims 29 and 37.  Claim 29 is recited as a system which performs the method of claim 21.  Claim 37 is recited as one or more computer storage mediate storing instructions which, when executed by a computer, performs the method of claim 21.  The only differences are the use of data storage storing instructions and a processor configured to executed instructions which is also taught by Gadre (See [0042], [0243]-[0245]) and displaying the information on a device (See Gadre, [0205], [0206]).  Accordingly, claims 29 and 37 are rejected for the same reasons as claim 21.  
Regarding claims 22, 30, and 38, Gadre in view of Adeyoola teaches the limitations of claims 21, 29, and 37, respectively.  Adeyoola further teaches:	
wherein a first dimension of the plurality of dimensions corresponds to a body mass index measurement (See [0673], [0675]),
wherein a second dimension of the plurality of dimensions corresponds to a waist measurement (See [0679]), and
wherein estimating the physical measurements comprises estimating a body mass index measurement of the user and a waist measurement of the user (See [0673], [0675], [0679).
Adeyoola teaches methods and systems for generating virtual body models which includes various parameters and modes of variation including BMI and waist measurement into the model with the motivation of representing variation of an individual in the model (See Adeyoola, [0673], [0675]). Therefore, it would have been 
Regarding claims 23, 31, and 39, Gadre in view of Adeyoola teaches the limitations of claims 21, 29, and 37, respectively.  Adeyoola further teaches:	
wherein individual data items of the plurality of data items stored in the database are associated with graphical elements representing the human body that correspond to a same height and a same gender as the user (See [0673], height. [0952], male vs female models, [0677], presentation of plurality of body shapes for selection based on most likely body shapes from previously input data used in probabilistic model, also see [0675], [0676], [0679], improve body modelling by providing more input into the model).
Adeyoola teaches methods and systems for generating virtual body models which includes inputting additional values into the model with the motivation of improving the body modelling and further constraining the model (See Adeyoola, [0679]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to estimating physical-space measurements of Gadre so as to have included inputting additional values into the model, in accordance with the teaching of Adeyoola, in order to improve the body modelling and further constraining the model (See Adeyoola, [0679]), since so doing 
Regarding claims 27 and 35, Gadre in view of Adeyoola teaches the limitations of claims 21 and 29, respectively.  Adeyoola further teaches:	
wherein individual data items of the plurality of data items in the database are associated with two graphical elements representing the human body (See Fig 17, [0060], [0317], [0640], also see [0677], presentation of plurality of body shapes for selection based on most likely body shapes from previously input data used in probabilistic model, also see [0675], [0676], [0679], improve body modelling by providing more input into the model); and
each graphical element of the two graphical elements corresponds to a different view of the human body (See Fig 17, [0060], [0317], [0640], also see [0677], presentation of plurality of body shapes for selection based on most likely body shapes from previously input data used in probabilistic model, also see [0675], [0676], [0679], improve body modelling by providing more input into the model).
Adeyoola teaches methods and systems for generating virtual body models which includes inputting additional values into the model with the motivation of improving the body modelling and further constraining the model (See Adeyoola, [0679]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to estimating physical-space measurements of Gadre so as to have included inputting additional values into 
Regarding claims 28 and 36, Gadre in view of Adeyoola teaches the limitations of claims 21 and 29, respectively.  Adeyoola further teaches:	
generating an additional user interface that provides functionality to present the physical measurements and the avatar to the user via the display of the device (See [0929], set level for interaction and share measurements on additional interface, also see [0673], height. [0952], male vs female models, [0677], presentation of plurality of body shapes for selection based on most likely body shapes from previously input data used in probabilistic model, also see [0675], [0676], [0679], improve body modelling by providing more input into the model); and
sending the additional user interface to the device (See [0929], set level for interaction and share measurements on additional interface).
Adeyoola teaches methods and systems for generating virtual body models which includes accessing measurements and size measurements with the motivation of sharing the measurements (See Adeyoola, [0929]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to estimating physical-space measurements of Gadre so as to have included accessing measurements and size measurements, in accordance with the teaching of Adeyoola, in order to sharing the measurements (See Adeyoola, [0929]).
Claims 24-25, 32-33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gadre (Pub. No. 2016/0035061) in view of Adeyoola et al (Pub. No. 2016/0275600) and in further view of Black et al (Pub. No. 2010/0111370).
Regarding claims 24, 32, and 40, Gadre in view of Adeyoola teaches the limitations of claims 21, 29, and 37, respectively.  Gadre does not disclose; however, Black teaches:	
wherein the estimating the physical measurements associated with the user comprises estimating the physical measurements further based at least in part on a multiple regression predictive model (See [0296]-[0301]).  
Black teaches a method and apparatus for which includes a regression approach using matrices which incorporates multiple measurements to predict a shape (e.g., multiple regression approach) and specifically describes weighting based upon values learned from training (e.g., includes weights based on training) with the motivation of characterizing body shapes (See Black, [0296], [0301]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to estimating physical-space measurements of Gadre so as to have a regression approach using matrices which incorporates multiple measurements to predict a shape, in accordance with the teaching of Black, in order to characterizing body shapes (See Black, [0296], [0301]).
Regarding claims 25 and 33, 
wherein the multiple regression predictive model predicts at least one physical measurement of the physical measures and includes weights that are based on training the respective multiple regression predictive model using the plurality of data items stored in the database (See [0301]-[0307]).  
Black teaches a method and apparatus for which includes a regression approach using matrices which incorporates multiple measurements to predict a shape (e.g., multiple regression approach) and specifically describes weighting based upon values learned from training (e.g., includes weights based on training) with the motivation of characterizing body shapes (See Black, [0296], [0301]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the approach to estimating physical-space measurements of Gadre so as to have a regression approach using matrices which incorporates multiple measurements to predict a shape, in accordance with the teaching of Black, in order to characterizing body shapes (See Black, [0296], [0301]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN DURANT/Primary Examiner, Art Unit 3626